Order entered May 18, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01264-CR

                         DEMUNTRA RASHARD GREEN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-56459-N

                                              ORDER
        By letter dated April 29, 2015, the Court notified the trial court that the record does not

contain the trial court’s certification of appellant’s right to appeal. We asked the trial court to

prepare and file a certification that accurately reflects the trial court proceedings. See Tex. R.

App. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d 803 (Tex. Crim. App. 2013). To date, we have

not received the trial court’s certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to prepare and file, within TEN DAYS of the

date of this order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Fred Tinsley, Presiding Judge, 195th Judicial District Court; Felicia Pitre, Dallas

County District Clerk; and to counsel for all parties.

                                                         /s/   ADA BROWN
                                                               JUSTICE